Supreme Court of Florida
                                  ____________

                                  No. SC18-1554
                                  ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUDICIAL
             ADMINISTRATION—PARENTAL LEAVE.

                              December 19, 2019
                            CORRECTED OPINION

PER CURIAM.

      The Florida Bar’s Rules of Judicial Administration Committee (RJA

Committee) has submitted, for the Court’s consideration, new Florida Rule of

Judicial Administration 2.570 (Parental-Leave Continuance). See Fla. R. Jud.

Admin. 2.140(f)(1). We have jurisdiction 1 and adopt a modified version of the

parental-leave continuance rule that was submitted.

                                 BACKGROUND

      At the Court’s request, the RJA Committee submitted a draft parental-leave

continuance rule for the Court’s consideration. New rule 2.570, as drafted by the

Committee, provided that a court must grant a motion for continuance based on the



      1. Art. V, § 2(a), Fla. Const.
parental leave of a lead attorney, if the motion is made within a reasonable time of

certain events, unless another party demonstrates substantial prejudice. The draft

rule also provided three months as the presumptive maximum length of a

continuance granted under the rule. A majority of the RJA Committee opposed the

adoption of a parental-leave continuance rule, while a minority of the Committee

supported the adoption of the draft rule. The Board of Governors of The Florida

Bar also supported the adoption of the draft rule.

      Before the RJA Committee submitted the draft rule to the Court, the

Committee received one comment opposing the rule, two comments supporting the

rule, and one comment from the Juvenile Court Rules Committee opposing

application of the rule in juvenile proceedings. After the Committee submitted the

draft new rule to the Court, the Court published the rule for comment. The

majority of the comments received by the Court strongly support the adoption of

the new rule. One attorney filed a comment opposing the adoption of a parental-

leave continuance rule. The Department of Children and Families (DCF), the

Statewide Guardian ad Litem Program (GAL), and the Florida Public Defender

Association, Inc. (FPDA) filed comments opposing the application of the draft rule

in criminal, juvenile, and dependency proceedings.

      In its response to the comments, the RJA Committee offered a revised rule

that exempts criminal, juvenile, and involuntary civil commitment of sexually

                                        -2-
violent predator cases from the requirements of the rule and provides that a motion

for a continuance based on parental leave in those types of cases is governed by

rule 2.545(e) (Continuances) and by any applicable rule of procedure governing

those proceedings. The revised rule further requires the court to use existing

discretion to provide a reasonable accommodation when a parental-leave

continuance is requested in an exempt proceeding. The Board of Governors

approved the revised rule by a vote of 36-1. After the Court published the revised

rule, FPDA filed a comment supporting the revised rule and DCF filed a comment

stating it has no objection to the revised rule. The Juvenile Court Rules Committee

filed a comment stating the revisions to the rule are acceptable, but it objects to the

use of the term “lead attorney” in the revised rule. The attorney who opposed the

original draft of the rule filed a comment opposing the revised rule. The GAL

opposes the revised rule because of concerns that the added language about a court

exercising discretion to reasonably accommodate a parental-leave request could

result in unauthorized delays in dependency cases.

      After considering the RJA Committee’s revisions to the rule, the

Committee’s majority and minority positions, the Board of Governors’ strong

support of a parental-leave continuance rule, and the other comments filed with the

Court, and having heard oral argument, we adopt new rule 2.570, with several

modifications.

                                         -3-
      As adopted, subdivision (a) of new rule 2.570 requires that absent a finding

of one or more of the reasons listed in the rule, a court must grant a timely motion

for continuance based on the parental leave of the movant’s lead attorney, due to

the birth or adoption of a child, if the motion is made within a reasonable time after

the later of the movant’s lead attorney learning of the basis of the continuance, or

the setting of the proceeding(s) or the scheduling of the matter(s) for which a

continuance is sought. Subdivision (b) of the new rule sets forth the requirements

for the motion. Subdivision (c) of the rule provides the presumptive three-month

maximum length of a continuance granted under the rule. Subdivision (d) of the

rule addresses the burden of proof. Subdivision (e) of the rule addresses the

court’s discretion to deny the motion or to grant a continuance different in scope or

duration than requested. That subdivision also requires the court to enter a written

order setting forth its ruling and the specific grounds for the ruling. Subdivision (f)

of the rule exempts criminal, juvenile, and involuntary civil commitment of

sexually violent predator cases from the requirements of the new rule and provides

that a motion for a parental-leave continuance in those types of cases is governed

by rule 2.545(e) (Continuances) and any applicable rule of procedure. That

subdivision further provides that in juvenile dependency and termination of

parental rights proceedings, a motion for a parental-leave continuance is governed

by Florida Rule of Juvenile Procedure 8.240(d) (Continuances and Extensions of

                                         -4-
Time). Finally, in light of the modifications to the RJA Committee’s revised rule,

we have omitted the suggested committee note.

      Accordingly, we adopt new Florida Rule of Judicial Administration 2.570,

as reflected in the appendix to this opinion. The new rule shall become effective

January 1, 2020, at 12:01 a.m. The Court thanks the RJA Committee, the Board of

Governors of The Florida Bar, and all those who submitted comments for assisting

the Court in crafting the new parental-leave continuance rule.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

Josephine Gagliardi, Chair, Rules of Judicial Administration, Fort Myers, Florida,
and Eduardo I. Sánchez, Past Chair, Rules of Judicial Administration, Miami,
Florida; and Joshua E. Doyle, Executive Director, Krys Godwin and Mikalla
Davis, Bar Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                        -5-
Catherine Cole of Katz & Doorakian Law Firm, West Palm Beach, Florida;
Theodore F. Greene, III, of Law Office of Theodore F. Greene, LC, Orlando,
Florida; Glen P. Gifford, Assistant Public Defender, on behalf of Florida Public
Defender Association, Inc., Second Judicial Circuit, Tallahassee, Florida; Tara
Scott Lynn of Law Offices of Tara J. Scott PA, Oldsmar, Florida; Jane West of
Jane West Law, P.L., St. Augustine, Florida; Erin L. Deady of Erin L. Deady, P.A.,
Delray Beach, Florida; Stephanie C. Zimmerman, Deputy Director and Statewide
Director of Appeals, on behalf of Department of Children and Families –
Children’s Legal Services, Bradenton, Florida; Kimberly Kanoff Berman of
Marshall Dennehey Warner Coleman & Goggin, Fort Lauderdale, Florida; Abbe
Sheila Rifkin, on behalf of the Board of Directors, Broward County Women
Lawyers Association, Fort Lauderdale, Florida; John M. Stewart, President, Vero
Beach, Florida, Michelle Renee Suskauer, Past President, West Palm Beach,
Florida, Dori Foster-Morales, President-elect, Florida Board of Governors, Miami,
Florida, and Santo DiGangi, President, West Palm Beach, Florida, Christian
George, Past President, Jacksonville, Florida, and Lara Bueso Bach, on behalf of
The Young Lawyers Division of The Florida Bar, Miami, Florida; Joshua E.
Doyle, Executive Director, The Florida Bar, Tallahassee, Florida; Susan V.
Warner, Member, Rules of Judicial Administration Committee, Miami, Florida;
David R. Bear of Marshall Dennehey Warner Coleman & Goggin, Orlando,
Florida; Amanda R. Jesteadt and Christa L. McCann, on behalf of Palm Beach
County Chapter, Florida Association for Women Lawyers, West Palm Beach,
Florida; Kyleen Hinkle, Ormond Beach, Florida, and Jennifer Shoaf Richardson,
on behalf of Florida Association of Women Lawyers, Jacksonville, Florida; Alan
F. Abramowitz, Executive Director, Dennis W. Moore, General Counsel, and
Thomasina F. Moore, Director of Appeals, on behalf of Statewide Guardian ad
Litem Program, Tallahassee, Florida; Michelle Browning Coughlin, on behalf of
MothersEsquire, Inc., Louisville, Kentucky; and David Neal Silverstein, Chair,
Juvenile Court Rules Committee, on behalf of Children’s Legal Services,
Bradenton, Florida,

      Responding with comments




                                       -6-
                                    APPENDIX
RULE 2.570.        PARENTAL-LEAVE CONTINUANCE

       (a) Generally. Absent one or more of the findings listed in subdivision
(e) of this rule, a court shall grant a timely motion for continuance based on the
parental leave of the movant’s lead attorney in the case, due to the birth or
adoption of a child, if the motion is made within a reasonable time after the later
of:

             (1)   the movant’s lead attorney learning of the basis for the
continuance; or

             (2) the setting of the specific proceeding(s) or the scheduling of the
matter(s) for which the continuance is sought.

      (b) Contents of Motion. A motion filed under this rule shall be in
writing and signed by the requesting party. The motion must state all of the
following:

             (1) The attorney who is the subject of the motion is the movant’s lead
attorney.

             (2) The facts necessary to establish that the motion is timely.

             (3) The scope and length of the continuance requested.

             (4) Whether another party objects to the motion.

             (5) Any other information that the movant considers relevant to the
court’s consideration of the motion.

      (c) Presumptive Length. Three months is the presumptive maximum
length of a parental-leave continuance absent a showing of good cause that a
longer time is appropriate.

       (d) Burden of Proof. If the motion is challenged by another party that
makes a prima facie demonstration of substantial prejudice, the burden shall shift
to the movant to demonstrate that the prejudice to the requesting party caused by

                                        -7-
the denial of the motion exceeds the prejudice that would be caused to the
objecting party if the requested continuance were granted.

      (e) Court’s Discretion; Order. It is within the court’s sound discretion
to deny the motion or to grant a continuance different in scope or duration than
requested, if the court finds that:

            (1) another party would be substantially prejudiced by the requested
      continuance; or

           (2) the requested continuance would unreasonably delay an
      emergency or time-sensitive proceeding or matter.

The court shall enter a written order setting forth its ruling on the motion and the
specific grounds for the ruling.

       (f)    Criminal, Juvenile, and Involuntary Civil Commitment of
Sexually Violent Predators Cases. In a case governed by the Florida Rules of
Criminal Procedure, by the Florida Rules of Juvenile Procedure, or by the Florida
Rules of Civil Procedure for Involuntary Commitment of Sexually Violent
Predators, a motion for continuance based on the parental leave of the lead attorney
is governed by rule 2.545(e) and by any applicable Florida Rule of Criminal
Procedure, Florida Rule of Juvenile Procedure, or Florida Rule of Civil Procedure
for Involuntary Commitment of Sexually Violent Predators, rather than by this
rule, except that in a case governed by Part III of the Florida Rules of Juvenile
Procedure, a motion for continuance based on the parental leave of the lead
attorney is governed by Florida Rule of Juvenile Procedure 8.240(d).




                                         -8-